HARRIS, J.
This is literally a barking dog case. Ap-pellees sought injunctive relieve in regard to appellants’ Great Pyrenees’ constant barking while it was permitted to remain outside appellants’ home. Appellees’ request was to enjoin appellants from maintaining the dog on their property “in such manner as to create noise sufficient to impair Plaintiffs’ peaceful and quiet enjoyment of their property.” Instead, the trial court gave appellants 30 days to remove the dog from their premises. We agree with appellants that the court went too far. In addition, it granted a remedy not sought by appellees. Appellees never complained that the dog disturbed them when it was within appellants’ home. Some barking must be expected from dogs. Before appellants can be judicially required to remove their dog from their premises, they should be given the opportunity to cure the problem which disturbed appel-lees. The dog should not be permitted to remain outdoors unattended so that continuous barking might disturb the neighbors. Howeyer, if keeping the dog indoors or bringing the dog indoors when it starts barking will cure the problem, the injunction should go no further.
REVERSED and REMANDED with instructions to amend the injunction in accordance with this opinion.
COBB and PALMER, JJ., concur.